Citation Nr: 0003903	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-32 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
amputation of the middle finger with ankylosis of the ring 
and little fingers of the right hand.  

2.  Entitlement to a rating in excess of 30 percent for 
conversion reaction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and daughter




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal ensued following a June 1996 rating decision in 
which the 40 percent rating for the veteran's right hand 
disorder and the 10 percent rating for conversion disorder 
were confirmed and continued.  The veteran submitted a notice 
of disagreement with this decision.  In June 1996, the RO 
increased the 10 percent rating to 30 percent based on 
clinical findings made upon VA psychiatric examination in 
April 1996.  Although this also represents a grant of 
benefits, the United States Court of Appeals (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
VA's Schedule for Rating Disabilities (Schedule), provides 
further bases for an increased evaluation, this appeal 
continues.  


REMAND

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he 


has presented claims that are plausible.  A claim that a 
disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Increased Rating for Amputation of the Middle Finger with 
Ankylosis of the Ring and Little Fingers of the Right Hand

The Board notes that service connection for the veteran's 
right hand disorder has been in effect since rating action in 
June 1944.  A 10 percent rating was assigned.  Subsequent 
rating actions reflect that the 10 percent rating was 
increased to 20 percent in October 1947 and the 
classification of the service-connected disorder was amended 
to include the resulting scar.  In a March 1951 rating 
action, the 20 percent rating was increased to 40 percent.  
At that time, the RO explained that under Diagnostic Code 
(DC) 5218, the veteran was entitled to a 30 percent rating 
for unfavorable ankylosis of the middle, ring, and little 
fingers of the right major hand.  An additional 10 percent 
rating was assigned for painful scar for a combined rating of 
40 percent for the service-connected right hand disorder.  
This 40 percent rating is still in effect.  

In regard to the current claim on appeal, the Board notes 
that the veteran was issued supplemental statements of the 
case (SSOC) in December 1996 and April 1999.  Both SSOC 
primarily discuss the nonservice-connected index finger 
(rather than the middle finger) in confirming and continuing 
the 40 percent rating for the veteran's service-connected 
right hand disability and do not include any discussion of 
the veteran's service-connected scar.  (The Board notes that 
upon the most recent hand examination in June 1998 the 
veteran continued to complain that the scar on his palm was 
painful.)  There is some indication on the April 1999 SSOC 
that the RO may now be rating the veteran's right hand 
disorder by analogy pursuant to DC 5241 regarding amputation 
of three digits of one hand although this is not clear.  

It is the Board's conclusion that clarification must be 
provided by the RO as to the basis for continuing the 40 
percent evaluation.  The development requested is provided 
below in the indented portion of this remand decision.  

Increased Rating for Conversion Reaction 

Service connection for a psychiatric disorder has been in 
effect since rating determination in June 1944.  A 10 percent 
rating was assigned, but it was reduced to a noncompensable 
rating upon rating decision in 1949.  The noncompensable 
rating was in effect until rating determination in April 1975 
when a 10 percent rating was again awarded.  The current 
appeal ensued following a January 1996 rating decision that 
confirmed the 10 percent rating.  

In April 1996, the veteran underwent VA psychiatric 
examination.  He was oriented to person, place, and time.  
His affect was constricted, and his mood was one of sadness 
or dysphoria.  His memory was poor for recent and remote 
events.  There was no evidence of any overt psychotic 
manifestations.  He denied delusion, hallucinations, or ideas 
of reference.  His insight and judgment were fair.  Based on 
these clinical findings, the RO, in June 1996 increased the 
disability evaluation in effect for conversion reaction to 30 
percent.  

The most recent VA psychiatric examination was conducted in 
June 1998.  At that time, the veteran's medical history was 
noted to include hearing and vision impairment, diabetes 
mellitus, and back problems.  Examination showed that his 
mood was depressed and his affect was restricted.  His memory 
was poor for recent and remote events, and his attention and 
concentration appeared to be impaired.  Due to his impaired 
metal status, he was administered a neuro-behavioral 
cognitive status examination and other tests to evaluate 
cognitive functioning.  The examiner noted that results of 
this testing showed that the appellant was oriented, but his 
attention span was moderately impaired.  His language 
functions, including comprehension, repetition, were 
impaired.  His metal calculations were moderately impaired.  
His abstract reasoning was within normal limits as was his 
judgment.  The examiner's final diagnoses included anxiety 
disorder with dementia due to general medical condition.  

The examiner summarized that at the time the veteran 
presented for this examination, his mental status indicated 
that his cognitive functioning was impaired.  Formal testing 
showed that he met the criteria for dementia due to his 
medical condition, most likely his diabetic condition.  It 
was noted that the veteran was unable to competently complete 
the psychometric testing regarding his conversion disorder.  
His cognitive dysfunction due to his dementia indicated that 
he was no competent to handle his own affairs.  

The Board concludes that the June 1998 examination report is 
inadequate to adequately rate the veteran's service-connected 
conversion disorder in that it is not clear as to which 
psychiatric symptoms are the result of the service-connected 
conversion reaction and those that are the result of other 
physical disabilities.  The United States Court of Veterans 
Appeals (Court) has held, in substance, that where service 
connection is in effect for one diagnosis involving some 
component of an anatomical or functional system, and there 
are additional diagnoses concerning pathology of that system 
of record, there must be evidence that permits the 
adjudicators to distinguish between manifestations that are 
service connected and those that are not.  See generally 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  The Court 
has found that this requirement is mandated by the duty of 
the VA to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining 
adequate VA examinations.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  As there are outstanding questions as to which 
psychiatric symptoms are related to the service-connected 
disability and because of recent changes in legal precedents, 
the Board finds that it must also remand this issue for 
additional development as explained more fully below.  

Accordingly, to ensure that VA has met is duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The RO should clarify the basis for 
confirming and continuing the 40 percent 
rating for the service-connected right 
hand disorder in view of the discussion 
above at pages 3 and 4.  The RO should 
discuss all pertinent diagnostic codes.  

3.  If possible, the VA physician who 
conducted the June 1998 psychiatric 
examination should review the evidence in 
the veteran's claims folder, including a 
complete copy of this REMAND, and should 
submit an addendum to the report of that 
evaluation.  The examiner should 
distinguish the manifestations of the 
service-connected conversion reaction 
from the manifestations of nonservice-
connected disorders, to include dementia.  
Specifically, the examiner should 
indicate whether it is feasible to 
identify manifestations of the service 
connected disability in light of the co-
existing nonservice-connected conditions.  
If this is not possible, the reasons 
therefore should be adequately noted in 
the examination report.  The Global 
Assessment of Functioning (GAF) Scale 
score should also, if possible, reflect 
the level of functioning reflected by the 
veteran's conversion reaction.  If it is 
not possible to disassociate the 
symptomatology of the veteran's 
conversion reaction from any other 
disorders found for purposes determining 
a GAF score, that fact should be 
adequately addressed by the examiner.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  If the examiner who conducted 
the June 1998 examination is unavailable, 
the RO may have the veteran examined by 
another VA physician to obtain the 
clinical findings needed to properly rate 
the veteran's conversion reaction and to 
respond the questions posed above by the 
Board. 

4.  The RO should then review the 
examination report and determine whether 
it is adequate for rating purposes and in 
compliance with this REMAND, including 
all of the requested findings and 
opinions.  If not, corrective action 
should be taken. 

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for amputation of 
the middle finger with ankylosis of the 
ring and little fingers of the right hand 
and conversion reaction.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative must be 
furnished a supplemental statement of the case and given an 
opportunity to submit written or other argument in response 
thereto, before the case is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




